Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Randy A. Noranbrock on January 25th, 2021.
	In claim 1, lines 48-50, the phrase “a communication module receiving, preferably in real time, end-user energy flow requirements, preferably through at least one communication link and/or at least one broadband communication exchange link,” has been changed to --a communication module receiving end-user energy flow requirements,--  to avoid the terms “preferably”.

STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein fail to disclose a combination of a Brayton cycle, a heat pump, wherein: the compressor module and expander module are configured as positive displacement machines of the screw type; at least one heating output of the second heat exchanger of the core Brayton generator is connected to at least one heating input of the heat exchanger of the second modular part; a mechanical coupling and gear box module comprising a plurality of mechanical outputs configured to transfer .














Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/9/2021